
	
		I
		111th CONGRESS
		1st Session
		H. R. 2181
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2009
			Ms. Titus (for
			 herself and Mr. Cardoza) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require servicers of mortgages on single family homes
		  to provide notice to mortgagors of possible eligibility for Federal mortgage
		  assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage Assistance Information and
			 Scam Prevention Act of 2009.
		2.Notification of
			 Federal assistance
			(a)Notice
			 requirementThe Secretary of
			 Housing and Urban Development (in this section referred to as the
			 Secretary) shall require each covered servicer to provide notice
			 in accordance with this section to each mortgagor under a covered mortgage
			 serviced by such servicer.
			(b)Covered
			 servicers; servicer
				(1)Covered
			 servicersFor purposes of
			 this section, the term covered servicer means any servicer of a
			 covered mortgage that has received any payments or fees under the Making Home
			 Affordable Program of the Secretary of the Treasury, or under any program of
			 the Department of Housing and Urban Development, in an aggregate amount of
			 $1,000 or more.
				(2)ServicerFor
			 purposes of this section, the term servicer has the meaning given
			 such term in section 6(i) of the Real Estate Settlement Procedures Act of 1974
			 (12 U.S.C. 2605).
				(c)Covered
			 mortgagesFor purposes of
			 this section, the term covered mortgage means a first mortgage (as
			 such term is defined in section 201 of the National Housing Act (12 U.S.C.
			 1707)) on residential real property designed principally for occupancy of one
			 to four families.
			(d)ContentNotice in accordance with this section
			 shall be notice, containing such information as the Secretary shall require,
			 that is sufficient—
				(1)to notify the
			 mortgagor that the mortgagor may be eligible for Federal or federally related
			 assistance for homeowners;
				(2)to identify
			 specific programs of the Department of Housing and Urban Development, the Rural
			 Housing Service of the Department of Agriculture, the Department of Veterans
			 Affairs, the Department of the Treasury, the Federal National Mortgage
			 Association, the Federal Home Loan Mortgage Corporation, the Federal Home Loan
			 Banks, and any other Federal or federally related agencies or entities that
			 provide home mortgage relief, home mortgage refinancing, home loan
			 modification, home mortgage foreclosure mitigation, homeowner stability or
			 affordability, or other homeowner assistance, including—
					(A)the HOPE for
			 Homeowners Program under section 257 of the National Housing Act (12 U.S.C.
			 1715z–23);
					(B)FHA programs for
			 mortgage refinancing under title II of such Act (12 U.S.C. 1707 et seq.);
			 and
					(C)programs for
			 homeowners under the Homeowner Affordability and Stability Plan of the
			 Secretary of the Treasury; and
					(3)to explain how the
			 mortgagor can obtain further information regarding such programs.
				(e)Form and
			 mannerNotice in accordance
			 with this section with respect to a covered mortgage shall be provided in a
			 form as shall be prescribed by the Secretary, and shall be provided by the same
			 means, such as in writing provided by mail or in electronic form provided by
			 electronic mail, that the servicer regularly uses for communication with the
			 mortgagor under the mortgage.
			(f)Period and
			 frequency of noticeNotice in
			 accordance with this section with respect to a covered mortgage shall be
			 provided not less than once each calendar quarter during the period that begins
			 upon the applicability of the requirement under this section (pursuant to
			 subsections (a) and (b)) to the servicer of the mortgage and ends upon a
			 determination by the Secretary of Housing and Urban Development that payments
			 to mortgage servicers under the programs referred to in subsection (b)(1) have
			 terminated.
			
